PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tao et al.
Application No. 15/555,983
Filed: 6 Sep 2017
For: Chemically functionalized array to analyze protein modifications
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “RENEWED PETITION UNDER (37 CFR 1.378(b)) filed September 10, 2021, which is treated as a petition to withdraw the holding of abandonment. 

The petition is dismissed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1

The application became abandoned April 23, 2021, for failure to timely respond to the Notice December 29, 2020, for failure to timely submit a reply to the Notification of Non-Compliant Appeal Brief (37 CFR 41.37) mailed February 22, 2021, which set a one (1) month shortened period to correct deficiencies applicant’s appeal brief filed December 22, 2020. Extensions of time were available. On May 6, 2021, an amended appeal brief was submitted with a one (1) month extension of time. A two (2) month extension of time, however, was required to make the reply filed May 6, 2021 a timely reply to the Notification mailed February 22, 2021. On August 30, 2021, a Notice of Abandonment was mailed, stating that the reply of May 6, 2021 was untimely. 

Petitioner asserts that the Notification mailed February 22, 2021 was not received because it was not mailed to current counsel’s address.  Petitioner notes that the power of attorney filed January 11, 2021 was not accepted by the Office.  Petitioner further states that the then attorney of record had “had been experiencing technical issues” resulting in delayed receipt of communications.

A review of the record reveals that an email was sent to the email addresses associated with the PAIR customer on February 22, 2021, providing notification that the Notification of Non-Compliant Appeal Brief was available for viewing in Private PAIR.

With regard to the request to change the power of attorney and correspondence address, it is the responsibility of applicant to ensure a current correspondence address is on file. It is also the responsibility of the applicant to file a proper power of attorney and change of correspondence address. 

MPEP 711.03(c) states, in pertinent part:

A. Petition To Withdraw Holding of Abandonment Based on Failure To Receive Office Action

In Delgar v. Schuyler, 172 USPQ 513 (D.D.C. 1971), the court decided that the Office should mail a new Notice of Allowance in view of the evidence presented in support of the contention that the applicant’s representative did not receive the original Notice of Allowance. Under the reasoning of Delgar, an allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action. That is, the reasoning of Delgar is applicable regardless of whether an application is held abandoned for failure to timely pay the issue fee (35 U.S.C. 151) or for failure to prosecute (35 U.S.C. 133). 

…

2. Showing of Nonreceipt Required of a Pro Se Applicant

When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter. 

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received. 

(emphasis added)

The showing of record is not persuasive. Petitioner would need to show non-receipt of the email at the email address of record at the time the email was sent. Petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how petitioner reminds himself or herself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that they were, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received.

As the Notification was sent by email, petitioner must provide proof as indicated above that the email was not received. Petitioner must provide a statement which sufficiently describes the system used for recording an Office communication received at the email addresses of record with the USPTO at the time the Notification was sent, such that the record establishes that the docketing system is sufficiently reliable. Petitioner has not provided a copy of the master docket. MPEP 711.03(c) requires that petitioner provide a copy of the master docket for the firm. If no master docket exists, petitioner must so state in any renewed petition.

37 CFR 1.135(a) states if an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise.  The Notification mailed February 22, 2021 set a one (1)-month shortened time period in accordance with 37 CFR 1.134 which was extendable under 37 CFR 1.136(a). The Office action stated that a reply must be timely submitted to avoid abandonment.  It is undisputed that no reply was filed. As a proper reply to the Notification sent February 22, 2021 was not timely filed, the application was properly held abandoned.

The petition is therefore dismissed.

If petitioner has evidence that a proper reply was timely filed, such evidence may be filed with a renewed petition to withdraw the holding of abandonment and terminal disclaimer, as indicated above.

The petition states that “[t]his Petition is a request for reconsideration to withdraw holding of abandonment and to accept the unintentional delay of filing a proper reply to the Office Action letter mailed on 22 February, 2022.” It appears that petitioner is also requesting consideration, in the alternative, under 37 CFR 1.137(a). The Office attempted to charge the fee for a petition under 37 CFR 1.137(a) to counsel’s deposit account on March 2, 2022, but the deposit account contained an insufficient balance to charge the fee required by 37 CFR 1.17(m).  

MPEP 711.03(c)(II)(B) states, in pertinent part the phrase "[o]n filing" in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137. See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 ("[t]he fees set forth in this section are due on filing the petition"). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.137 is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.137 lacking the requisite petition fee. 

As such, in view of the absence of payment of the fee, the Office will not reach the merits of a petition under 37 CFR 1.137.

ALTERNATIVE VENUE

Petitioner may wish to consider filing a petition under 37 CFR 1.137(a), which now provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and 

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By internet:		EFS-Web2 

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Cf:	PTO/SB/64 (10-21) Petition to Revive an Application Abandoned Unintentionally Under 37 CFR 1.137(a)





    
        
            
    

    
        1 37 CFR 1.181(f).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)